         Case 1:20-cv-10832-AT-SN Document 350 Filed 09/10/21 Page 1 of 3




                                                                                  September 10, 2021

VIA ECF
Hon. Sarah Netburn
United States Magistrate Judge
Southern District of New York
40 Foley Square, Courtroom 219
New York, N.Y. 10007

Re:      SEC v. Ripple Labs, Inc., et al., No. 20 Civ. 10832 (AT) (SN) (S.D.N.Y.)

Dear Judge Netburn:

The SEC respectfully requests that the Court deny Defendant Ripple Labs, Inc.’s letter motion to
seal (i) redacted portions of the SEC’s letter motion to compel recordings of certain internal
documents and (ii) the corresponding deposition excerpts submitted as exhibits to the motion. See
Dkt. 343.1 The SEC also opposes in part the sealing of the redacted portions of Ripple’s motion
that reference certain deposition testimony and corresponding exhibits. The documents at issue are
relevant to the judicial process in that they would reasonably have the tendency to influence the
Court’s ruling on the discovery dispute before it, and no countervailing business or privacy interests
outweigh their disclosure to the public.

Documents in Support of SEC’s Motion to Compel

Ripple seeks to seal the deposition excerpts at issue on the basis that they are “not material” to the
resolution of the SEC’s motion. See Dkt. 343 at 1. But that is not the standard that must be met for
filing documents under seal. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir.
2006). Under Lugosch, the Court must determine: (1) whether the document subject to a sealing
request qualifies as a judicial document; (2) the weight of the presumption of public access attaching
to that judicial document; and (3) if any countervailing factors or higher values outweigh the right of
public access to that judicial document. Id. at 119-20.

To be classified as a judicial document, material “must be relevant to the performance of the judicial
function and useful in the judicial process.” See Brown, 929 F.3d at 49 (quoting United States v.
Amodeo, 44 F.3d 141, 145 (2d Cir. 1995)). “A document is thus ‘relevant to the performance of the


1On  September 10, 2021, the Court granted Ripple’s motion to seal (Dkt. 343) “on an interim basis.” See Dkt. 347. The
Court also denied as moot the SEC’s motion to compel production of certain recordings (Dkt. 319) to which Ripple’s
motion to seal relates. See Dkt. 348. Because “the proper inquiry is whether the documents are relevant to the
performance of the judicial function, not whether they were relied upon,” Brown v. Maxwell, 929 F.3d 41, 50 (2d Cir.
2019), the SEC submits this opposition to Ripple’s motion to seal notwithstanding the Court’s denial of the SEC’s
motion to compel recordings as moot.
          Case 1:20-cv-10832-AT-SN Document 350 Filed 09/10/21 Page 2 of 3



 judicial function’ if it would reasonably have the tendency to influence a district court’s ruling on a
motion or in the exercise of its supervisory powers.” Brown, 929 F.3d at 49. Here, the SEC
submitted redacted deposition excerpts to the Court for consideration in its determination of
whether Ripple should be compelled to produce its recordings of internal meetings. The excerpts
include Antoinette O’Gorman’s testimony that she made a presentation to Ripple employees where
she discussed the Howey test and digital assets and the fact that meetings were routinely recorded;
Ryan Zagone’s testimony regarding a meeting where he discussed “the securities issue” concerning
XRP and ethereum; David Schwartz’s testimony regarding a meeting where Individual Defendant
Bradley Garlinghouse conveyed a summary of his meeting with former SEC Chair Jay Clayton; and
Miguel Vias’ testimony regarding a meeting with Individual Defendants Garlinghouse and Christian
A. Larsen where Mr. Vias discussed XRP sales targets. See Dkt. 319-1–319-4.

The deposition excerpts are useful to the Court in determining whether recordings of these meetings
are relevant to any claims and defenses in the case, including the SEC’s Howey analysis and Ripple’s
fair notice defense, and would reasonably have the tendency to influence the Court’s decision on the
scope of discovery regardless of the Court’s reliance on them. See Brown, 929 F.3d at 50 (“[A] court’s
authority to oversee discovery and control the evidence introduced at trial surely constitutes an
exercise of judicial power [that] is ancillary to the court’s core role in adjudicating a case.”). The
documents are, therefore, judicial documents subject to a presumption of public access. See Brown,
929 F.3d at 50, 53 (finding that while the presumption applied to non-dispositive motions, such as
motions to compel, “is generally somewhat lower than the presumption applied to material
introduced at trial, or in connection with dispositive motions,” non-dispositive motions are subject
to “a lesser—but still substantial—presumption of public access”) (citation omitted).

The balancing of “countervailing factors” also weighs in favor of public access. See Lugosch, 435 F.3d
at 120. While countervailing factors that can outweigh the presumption of public access include
legal privilege, id. at 125, business secrecy, see United States v. Amodeo, 71 F.3d 1044, 1051 (2d Cir.
1995), and privacy interests, see id., the documents at issue contain no such information. In fact, Ms.
O’Gorman’s attorney invoked the attorney-client privilege to prevent her from testifying about the
meeting where she discussed the application of the securities laws to XRP. See Dkt. 319-1.
Similarly, Mr. Schwartz could not recall the substance of any discussions regarding the meeting
where Garlinghouse conveyed a summary of his meeting with former Chair Clayton to employees,
see Dkt. 319-3, and neither Mr. Zagone nor Mr. Vias provided any specific details about their
respective meetings. See Dkt. 319-2, 319-4. In other words, contrary to Ripple’s claims, the redacted
portions of the letter motion and corresponding deposition excerpts are void of any “non-public,
competitively sensitive discussions about Ripple’s business and regulatory strategies during internal
meetings,” see Dkt. 343 at 2, that would justify their continued sealing.2



2The  cases Ripple cites in support of its argument for sealing are inapposite. See, e.g. United States v. Smith, 985 F. Supp.
2d 506, 520 (S.D.N.Y. 2013); Winfield v. City of New York, No. 15 Civ. 05236 (LTS) (KHP), 2017 WL 2880556, at *4
(S.D.N.Y. July 5, 2017). The documents at issue in those cases played either a negligible role or no role at all in the
performance of the court’s Article III duties, and the cases predate the Second Circuit’s clarification in Brown that
discovery material may have the tendency to influence a court’s ruling on a motion. 929 F.3d at 49-50, 53. Likewise, the
cases Ripple cites in support of its “countervailing interest” argument include documents that contained sensitive
business information. See, e.g., GoSMiLE, Inc. v. Dr. Jonathan Levine, D.M.D. P.C., 769 F. Supp. 2d 630, 649–50 (S.D.N.Y.
2011). As explained above, the deposition excerpts at issue do not contain details of Ripple’s business or regulatory
strategies.

                                                              2
         Case 1:20-cv-10832-AT-SN Document 350 Filed 09/10/21 Page 3 of 3



Ripple’s Opposition Letter and Exhibits

Ripple has also failed to articulate any compelling reasons for sealing the documents it filed in
support of its motion. See Lugosch, 435 F.3d at 119-21.3 Nonetheless, to narrow the issues, the SEC
only objects to Ripple’s efforts to seal the deposition excerpts of Mr. Vias and Mr. Zagone. See Dkt.
339-2–339-3. Specifically, Mr. Vias was asked about XRP’s status as a security, and Mr. Zagone
testified about a meeting regarding “XRP team discussion, ICOs [initial coin offerings], [and]
securities and commodities analysis” attended by a Ripple attorney. See Dkt. 339-2, 339-3. Their
testimony reasonably has the tendency to influence the Court’s ruling on whether the recordings at
issue are relevant and should be produced to the SEC. See Brown, 929 F.3d at 50. Disclosure also is
merited because the documents contain no specific details regarding Ripple’s internal business or
regulatory strategies. Indeed, Mr. Zagone was instructed not to answer specific questions regarding
the meeting described above on grounds of the attorney-client privilege.

For the reasons stated, Ripple’s motion should be denied.


                                                                            Respectfully submitted,

                                                                            /s/ Pascale Guerrier
                                                                            Pascale Guerrier




cc: All parties (via ECF)




.


3See,
    e.g., Ex. A (SEC discovery request), Dkt. 339-1; Ex. J (letter from Ripple which includes references to third-parties),
Dkt. 339-6; Ex. K (Waxman email re Ripple’s requests for production (“RFP”) to the SEC and SEC’s Second Set of
RFP to Ripple), Dkt. 339-7; Ex. L (letter from Ripple to SEC regarding discovery issues), Dkt. 339-8.

                                                             3
